Citation Nr: 0005502	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-19 615A	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Appellants


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant's DD Form 214 indicates that the he had active 
duty for training (ACDUTRA) from August 22, 1972 to October 
30, 1972.  


This matter is before the Board of Appellants' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Appellants Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The appellant filed an application for service connection for 
a psychiatric disorder in August 1994.  The RO, by letter 
dated March 1995, notified the appellant that more 
information was required in order to proceed.  The appellant 
responded in a statement received later that month that he 
was unable to provide the additional information requested.  
Subsequently, the RO, by letter dated May 1995, notified the 
appellant that the claim was disallowed.  The appellant's 
claim for service connection for a psychiatric disorder was 
reopened in February 1998.  


FINDINGS OF FACT

1.  The appellant served as a member of the Marine Corps 
Reserve on a period of ACDUTRA from August 22, 1972 to 
October 30, 1972.  

2.  There is no competent evidence or opinion that the 
appellant had an acquired psychiatric disorder during service 
or that he currently has an acquired psychiatric disorder and 
that such is related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (1999). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service entry examination report, dated in 
August 1972, shows no psychiatric complaints or diagnoses.  
Additionally, on the accompanying report of medical history 
the appellant denied having trouble sleeping, depression or 
excessive worry, loss of memory, or nervous trouble.  

Service department records show that the appellant was an 
extreme disciplinary problem.  In service records dated 
between August and October 1972, the appellant was variously 
described as unreliable, disobedient, a wise guy, 
overboisterous, sad or depressed appearing, and a 
manipulator.  It was noted that even with constant 
supervision he failed to complete basic assignments, 
including physical conditioning.  A service department note 
in September 1972 indicates that the appellant stated that he 
wanted to go home, refused to exercise, complained of 
breathing problems which he first attributed to a hole in his 
lung and then to a history of LSD, cocaine and other drug 
abuse, and then "had some kind of a fit, saying that he was 
having a flashback."  Service personnel opined that the 
appellant's inability to fulfill basic training requirements 
appeared to be "an act."  The appellant was assigned to a 
motivational platoon for 14 days, with no improvement.  It 
was noted that he occasionally became belligerent and 
violent.  The reports indicate that the appellant complained 
of pre-service drug abuse related problems in order to avoid 
training and in an attempt to secure a discharge.  In a 
psychiatric report, dated October 1972, the examiner referred 
the appellant to the Depot Aptitude Board (DAB) as a 
defective attitude or for want of readiness and recommended 
additional psychiatric evaluation.   The examiner reported 
that the appellant was not psychotic, neurotic or clinically 
depressed.  The appellant was given a general discharge by 
reasons of unsuitability due to defective attitude on October 
30, 1972 

In a claim for service connection for a psychiatric disorder 
filed in August 1994 the appellant reported service in the 
Army from June 1973 to January 1974 in addition to his Marine 
Corps service.  The RO subsequently attempted to obtain any 
Army medical records but none were available and the 
appellant has provided no documentation of any such service.  

Hospitalization records from the VA Medical Center in Long 
Beach, California, dated in August 1994, show the appellant 
reported a significant history of drug and alcohol abuse, 
including then current use of $700 to $800 of crack cocaine 
per day and 7 to 8 pints of gin per day.  The appellant 
indicated that he had been honorably discharged from the 
Marines for unknown medical reasons.  The appellant reported 
that a psychiatrist, who prescribed Thorazine and Sinequan, 
treated him while he was incarcerated and that he spent one 
night at a Norwalk psychiatric institution for alcohol abuse.  
The examiner noted that it was unclear if there had been a 
psychiatric diagnosis.  The relevant discharge diagnoses were 
polysubstance abuse and antisocial personality disorder with 
borderline traits. 

Private medical records, dated in November 1996, show that 
the appellant was brought to the hospital after being found 
wandering in the middle of the street and intake notes 
indicate that he was under the influence at the time he 
arrived.  The preliminary medical examination report reflects 
that the appellant reported history of mental illness.  The 
diagnosis was substance induced psychotic disorder.  
Subsequently, the appellant was transferred and admitted to 
an acute facility with an admitting diagnosis of substance 
induced mood disorder.  In a report dated November 10, 1996, 
the examiner noted the appellant's history of multiple 
psychiatric hospitalizations.  The appellant reported that 
while he was not taking medication, he had previously been 
taking Haldol and Cogentin.  The impression was rule out 
chronic undifferentiated schizophrenia and a history of 
polysubstance abuse.  

Criteria

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (1999).  

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The 
term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 




For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).   

In this case, service records reflect that the appellant had 
only reserve service and was on ACDUTRA from August 22, 1972 
to October 30, 1972.  He claims that he developed a 
psychiatric condition during that service.

The appellant's service department records do not reflect any 
diagnosis of a psychiatric disorder.  Rather, they show 
essentially unsatisfactory performance, which resulted in the 
appellant's separation for unsuitably.  The in-service 
psychiatric report, dated in October 1972, specifically 
indicates that the appellant was not psychotic, neurotic or 
clinically depressed.  

The initial post-service medical evidence is many years after 
service and does not include a current diagnosis of a mental 
condition for which service connection is available.  While a 
hospitalization report, dated in August 1994, shows that the 
appellant had a personality disorder, service connection may 
not be allowed for a personality disorder as that disorder is 
not a disease or injury within the meaning of applicable 
legislation referable to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (1999).  Further, while private medical records 
dated in November 1996 show a diagnosis of substance induced 
psychotic disorder, service connection may not be granted for 
disability which results from primary abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. § 
3.301 (1999).  In any event, there is no competent opinion 
attributing any current psychiatric disorder to the 
appellant's brief period of ACDUTRA decades earlier.  

Although there is a recent diagnostic impression of rule out 
schizophrenia there is no competent evidence of an acquired 
psychiatric disorder in service or that any current, non-
substance related, acquired psychiatric disorder, if present, 
is related to service.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  The appellant is not qualified to 
render a medical diagnosis of a mental condition.  

The Board finds that the claim of entitlement to service 
connection for a psychiatric disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  Thus, the Board concludes that 
the claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
appellant has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

As the appellant's claim for service connection for a mental 
condition is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a psychiatric disorder is denied.



		
	JANE E. SHARP
	Member, Board of Appellants' Appeals



 

